The appeal is from a final decree in foreclosure in favor of the complainant as Administrator Cum Testamento Annexo of the estate of the mortgagee against the mortgagor. *Page 216 
The legal questions as posed by the appellant in brief do not find substantial basis in the record.
No good purpose may be served by promulgating an opinion in which we would be called upon to simply reiterate legal principles which we have many times and consistently adhered to.
On consideration of the entire record, we find no reversible error and, therefore, the decree is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.